PER CURIAM.
Frederick appeals from an order which revoked the probation imposed pursuant to a 1978 nolo plea and resentenced him to consecutive five-year terms for burglary of a structure and grand theft. Despite a clerk’s notation which indicates otherwise, the transcript of the colloquy clearly reveals that the defendant pled only to burglary and did not do so to the count charging grand theft. The subsequent adjudication and sentence on that charge were therefore nullities and are consequently vacated and set aside. Gonzalez v. State, 392 So.2d 334 (Fla. 3d DCA 1981). The burglary judgment is affirmed.